Citation Nr: 0214401	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,390.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active duty from November 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO decision which 
denied a claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,390.80.  

In his December 2000 substantive appeal, the veteran 
requested a hearing before a member of the Board to be held 
at the RO (i.e., an in-person Travel Board hearing).  A May 
2002 RO letter to the veteran informed him that he had been 
scheduled for a June 2002 videoconference hearing before a 
member of the Board; he was instructed to respond if he 
wished to attend the scheduled Board videoconference hearing; 
and the RO specifically told him that "if we receive no 
response by June 15, 2002, we will cancel the video hearing 
and keep your name on the hearing schedule for a future visit 
by a Board Member."  The claims file reflects that the 
veteran did not respond to this letter from the RO, nor did 
he appear for the scheduled Board videoconference hearing. 
Therefore, the case must be returned to the RO for the RO to 
schedule the veteran for an in-person Travel Board hearing.  

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


